Citation Nr: 1803118	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  11-17 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with major depression, currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her granddaughter


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which continued the Veteran's 30 percent disability rating for posttraumatic stress disorder (PTSD).

A Notice of Disagreement was received in June 2010.  In May 2011, a Statement of the Case was issued, and, in June 2011, the Veteran filed her substantive appeal (via a VA Form 9).

In November 2013 and April 2016, the Board remanded the claim on appeal for additional development.  

In a November 2016 Rating Decision, the RO re-characterized the service-connected psychiatric disability, as PTSD with major depression, and increased the Veteran's disability rating from 30 percent to 50 percent disabling.  Because this is not a full grant of the benefits sought by the Veteran, the claim remains on appeal.

In January 2016, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeal, the clinical signs and symptoms associated with the Veteran's service-connected PTSD with major depression most nearly approximate, at most, mild-to-moderate social impairment with disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD with major depression have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. LEGAL CRITERIA 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant evidentiary window begins one year before the Veteran filed her claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD and major depression are evaluated pursuant to the General Rating Formula for Mental Disorders.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130 . 

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the United States Court of Appeals for the Federal Circuit (the "Court") has held "that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In particular, the Court has expressly rejected interpreting 38 C.F.R. § 4.130 in such a manner that would render specific symptomatology a secondary consideration at the 70 percent level. In connection with the 70 percent rating criteria, "the regulation also requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" 

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score (explained in more detail below).  The DSM was recently updated with a 5th Edition ("DSM-V"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 ((Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  However, since the Veteran's PTSD claim was originally certified to the Board prior to the adoption of the DSM-V, the DMS-IV criteria will be utilized in the analysis set forth below.  See VA Form 8, February 2013.

With regard to GAF scores, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 (1995).  Pertinent to this case, GAF scores ranging from 61 to 70 indicate that a Veteran has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the Veteran is found to generally be functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers). GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a Veteran's symptoms affecting her level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. at 442-43.  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.   

FACTS 

The Veteran served in the Air Force during the Korean Conflict for approximately one year performing autopsies in a morgue.  

The Veteran was seen at the VA Medical Center on October 23, 2009, during which she underwent a PHQ-2 A depression screening, which yielded a negative result. 

During an April, 2010 VA examination, the Veteran described her military history to the VA examiner, stating that she performed over 30 autopsies per month.

Over the past 30 years, she had increasingly frequent dreams of the corpses that she worked on during active duty.  The examiner described the Veteran's affect as normal in range and her mood as mildly depressed with no evidence of impaired impulse control.  The examiner noted that the Veteran described increased irritability, and that the Veteran's communication appeared open and comfortable.  The examiner indicated that the Veteran's speech is spontaneous, coherent, clear, and well-modulated with no blocking or flight of ideas.  The Veteran was noted to have logical and relevant answers to questions and good concentration.  The examiner noted that the Veteran did not describe any panic attacks, and does not have any suspiciousness of individual persons, but that she still feels suspicious that there may be someone hostile in the crowds, so she avoids crowds.  The examiner noted no history of delusions or hallucinations, no compulsive or obsessive behavior, good remote and recent memory, and no difficulty in establishing and maintaining effective social relationships.  The examiner noted a GAF score of 45.  See April 2010 VA examination, Virtual VA. 

A VA treatment note dated October 27, 2010 stated that the Veteran appeared to be stable on her current doses of Wellbutrin and Lorazepam, and that the Veteran reported continuing to do well on current medications; but reported having mild intermittent anxiety.  The note further states that the Veteran denied depression, mania, psychosis, suicidal ideation and homicidal ideation.  

A VA Medical Center treatment note from April 7, 2011 noted that the Veteran experienced an increase in PTSD nightmares due to recent stress regarding daughter's metastatic breast cancer.  The note also stated that the Veteran was not considered dangerous to self or others and did not lack cognitive ability to make relevant decisions and that the Veteran denied depression.  

In June 2011, the Veteran submitted a VA form 9, which stated that she has nightmares and an inability to establish and maintain effective social relationships.  Specifically, the Veteran asserted that she does not like being in crowds and has one friend and is always conscious of her surroundings, and that if she is in a store or other place with a lot of people, everything begins to "close in" and she has to leave.

The Veteran was afforded another VA examination in March 2015, during which she was diagnosed with PTSD.  The examiner reviewed the claims file and noted a diagnosis of PTSD with occasional social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported to the examiner that she has not had a social life since 2010, and that she is living with her granddaughter and has been living with her since her daughter died.  The Veteran reported that she does not have friends locally and that her old friends from San Antonio keep calling her, wanting her to return, and she doesn't want to go, and keeps giving them excuses.  She reported that she lives with her granddaughter, her granddaughter's husband, and her great grandson.  She added, "When my daughter first died, we had some problems, but we ironed them out, we are good."  The Veteran reported that she has a home health aide who comes to the home a few days a week and takes her to medical appointments, she stated, "I like her."  When asked what she spends her time doing, she stated "reading and sleeping."  She reported that she rarely leaves the house.  The Veteran stated that she is more nervous now than she ever has been, and that she has not seen her friends in San Antonio since her daughter passed away in June 2011, and that she saw her friends regularly before her daughter's death.  The Veteran stated that her memory has gotten worse, and that she has been irritable since her daughter died, and thus does not go around other people because she does not want them to see that she is having a difficult time coping.

During a January 2016 travel board hearing, the Veteran reported that she was receiving mental health treatment from the VA in Dallas, and that she experiences nightmares, panic attacks, sleeplessness, reliving events from service, panic attacks, and that she seldom goes out and has very few friends.

The Veteran submitted a Statement in Support of Claim in July 2016 describing her nightmares and stated that her sleep medicine is ineffective and that she only gets two to three hours per night.  

The Veteran underwent a July 2016 Compensation and Pension examination, during which she was diagnosed with depression partially secondary to PTSD.  The examiner noted that the Veteran's self-described "panic attacks" during her hearing were not technically panic attacks, as the Veteran was referring to waking up feeling anxious after a nightmare.  The examiner noted that the Veteran's functional impairment is most closely characterized by a 50 percent disability rating, because she has shown difficulty in establishing and maintaining effective work and social relationships, and that the Veteran's PTSD has worsened over the years, as evidenced by her night time teeth grinding.  The examiner further stated that the Veteran's chronic sleep impairment is partially due to PTSD and secondary depression, and that the Veteran will isolate from others, causing her to have a more difficult time being comfortable in public places or around crowds and motivating herself to engage in certain activities, especially those taking place outside the home.  The same examiner submitted an addendum opinion in August 2017, stating that he reviewed updated treatment records from the "Vet Center," and that his opinion remains unchanged.  


ANALYSIS
  
The Board has considered all of the evidence of record in light of the rating criteria, and finds the Veteran's overall psychiatric disability picture more nearly approximates occupational and social impairment with reduced reliability and productivity (the criteria necessary for the assignment of a 50 percent disability rating) in comparison to a higher level of impairment exhibited by deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood (as required for the assignment of a 70 percent disability rating).

In this regard, the evidence shows that the Veteran has (at various times) had a depressed mood, anxiety, chronic sleep impairment and bad dreams.  She has also been shown to have difficulty in establishing and maintaining effective social relationships.  What the evidence does not show is that the Veteran has ever experienced the above-referenced symptoms at a frequency or severity that could be considered worse than mild-to-moderate.  Despite the Veteran's GAF score of 45, the Board finds it notable that all three of the Veteran's PTSD VA examiners have essentially opined that the Veteran's psychiatric symptomatology is, at worst, moderate. 

In terms of the occupational impairment, the Veteran most certainly has experienced psychiatric symptomatology (such as irritability, depressed mood, social isolation, etc.) that has reduced her social relationships.  However, the Board finds that the Veteran's symptomatology has never been severe enough or frequent enough to increase her psychiatric disability rating from 50 percent to 70 percent.  In this regard, the April 2010 VA examiner stated that it was unlikely that the Veteran will begin working again primarily because of physical difficulties.   

The Veteran has reported maintaining a meaningful relationship with her granddaughter.  The Veteran's ability to "iron out" relationship problems reflects functioning on the Veteran's part that is higher than the social impairment contemplated by a 70 percent disability rating.  The ability to maintain this relationship suggests that the Veteran has the ability to control her impulses, work through difficult situations with other people and recognizes the importance of maintaining the relationship.  Lastly, the Board observes that the Veteran repeatedly reported irritability.  She did not, however, indicate that the arguments between herself and her family ever escalated beyond verbal confrontations, again reflecting insight and judgment higher than that of the 70 percent rating criteria.

Thus, while the Veteran's psychiatric symptomatology suggests difficulty in establishing and maintaining effective work and social relationships, these symptoms are not indicative of a partial or complete inability to do so.  As such, these symptoms are not otherwise indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher rating of 70 percent.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  Therefore, the Board finds that the preponderance of the evidence is against a finding of a greater level of occupational or social impairment.  An increased rating in excess of 50 percent for PTSD with major depression is not warranted.


ORDER

Entitlement to an increased rating for posttraumatic stress disorder with major depression, currently rating 50 percent, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


